Reasons for Allowance

The claims seen in the amendment filed 1/6/22 are allowable and are re-typed for clarity below, due to being faintly seen in the applicant’s reply.

1. (Currently Amended) A linking part to be linked to a support element of an aircraft, comprising: 
at least one elongated section, the elongated section having an internal longitudinal seat, 
a tenon made in the form of a plate and having a free longitudinal end and a first notched face,
a wedge having a second notched face, the wedge being rigidly connected to the elongated section of the linking part inside the seat, and wherein the first and second notched faces are configured to be complementary so as to be able to be held together once brought into contact with one another, and
a linking element operably disposed at the free longitudinal end, the tenon is configured to be mounted in the internal longitudinal seat and configured to adopt one or other of the following two longitudinal positions:
- a retracted position (P1) in which the tenon is fully inserted in the seat, and 
- a deployed position in which the tenon is partially withdrawn from the internal longitudinal seat, the free longitudinal end including the linking element being outside the internal longitudinal seat and configured to be linked by the linking element  to the support element.

2. (Original) The linking part according to claim 1, wherein the tenon further comprises a longitudinal oblong hole or slot configured to receive at least one fastening screw.

3. (Original) The linking part according to claim 1, wherein the tenon is configured to be held by friction in the retracted position (P1).



5. (Original) The linking part according to claim 1, wherein the linking element includes a ball joint mounted in an opening formed in the free longitudinal end of the tenon.

6. (Original) An aircraft assembly comprising the linking part according to claim 1, and a support element to which the linking part is linked.

7. (Original) The aircraft assembly of claim 6, wherein the support element further includes a clevis to which the ball joint of the tenon of the linking part is linked.

8. (Original) An aircraft module, comprising at least one linking part according to claim 1.

9. (Original) The aircraft module according to claim 8, wherein the module is a nose cone module.

10. (Currently Amended) An aircraft, comprising at least one module according to claim 8.

11. (Original) The aircraft according to claim 10, further comprising a fuselage with at least one structural envelope into at least one module is fastened, the at least one module is fastened in the structural envelope by at least a plurality of mechanical assemblies.

12. (Currently Amended) A method for linking a linking part 
- providing the linking part according to claim 1,
- effecting a relative movement between, on one hand, the linking part in which the tenon is in the retracted position (P1) and, on the other hand, the support element in order to 
- bringing the tenon into the deployed position (P2) such that the linking element of the tenon is in an end position where it can be linked to a complementary linking element of the support element, and 
- linking the linking element to the complementary linking element such as to link the linking part to the support element.


13. (Currently Amended) A linking part to be linked to a support element of an aircraft, comprising: 
at least one elongated section, the elongated section having an internal longitudinal seat, 
a tenon made in the form of a plate and having a free longitudinal end and a first notched face,
a wedge having a second notched face, the wedge being rigidly connected to the elongated section of the linking part inside the seat, and wherein the first and second notched faces are configured to be complementary so as to be able to be held together once brought into contact with one another,
at least one screw configured to hold the first and second notched faces in contact with one another in a clamped position, and 
a linking element operably disposed at the free longitudinal end, the tenon is configured to be mounted in the internal longitudinal seat and configured to adopt one or other of the following two longitudinal positions:
- a retracted position (P1) in which the tenon is fully inserted in the seat, and 
- a deployed position in which the tenon is partially withdrawn from the internal longitudinal seat, the free longitudinal end including the linking element being outside the internal longitudinal seat and configured to be linked by the linking element  to the support element.

14. (New) The linking part according to claim 13, wherein the tenon further comprises a longitudinal oblong hole or slot configured to receive at least one fastening screw.

15. (New) The linking part according to claim 13, wherein the tenon is configured to be held by friction in the retracted position (P1).

16. (New) The linking part according to claim 13, further comprising at least one screw configured to hold the tenon in the retracted position (P1).

17. (Currently Amended) A linking part to be linked to a support element of an aircraft, comprising: 
at least one elongated section, the elongated section having an internal longitudinal seat, 
a tenon  made in the form of a plate and having a free longitudinal end,
a pressure distribution wedge configured to be fastened to the tenon by a plurality of screws, and
a linking element operably disposed at the free longitudinal end, the tenon is configured to be mounted in the internal longitudinal seat and configured to adopt one or other of the following two longitudinal positions:
- a retracted position (P1) in which the tenon is fully inserted in the seat, and 
- a deployed position in which the tenon is partially withdrawn from the internal longitudinal seat, the free longitudinal end including the linking element being outside the internal longitudinal seat and configured to be linked by the linking element  to the support element.


18. (New) The linking part according to claim 17, wherein the tenon further comprises a longitudinal oblong hole or slot configured to receive at least one fastening screw.

19. (New) The linking part according to claim 17, wherein the tenon is configured to be held by friction in the retracted position (P1).


The following is an examiner’s statement of reasons for allowance: 
Original Claims 1-4 and 6-20 are allowed and have been retyped for clarity.
The prior art of record failed to show either alone and/or in combination the claimed invention of the linking device. The linking device comprising the retractable, longitudinal tenon with the notched wedge was not found in the prior art and is therefore allowable in combination with the other features of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ACOSTA whose telephone number is (571)272-4886. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/E.A./Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644